UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6202


JAMES H. HUTCHINS,

                  Petitioner - Appellant,

             v.

A.F. BEELER, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:08-hc-02042-D)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James H. Hutchins, Appellant Pro Se.        Steve R. Matheny,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James    H.    Hutchins       appeals   a    district   court      order

denying his 28 U.S.C. § 2241 (2006) petition and denying his

second   motion      to    amend   his   petition.       We   have   reviewed     the

record and the district court’s order and affirm for the reasons

cited by the district court.               See Hutchins v. Beeler, No. 5:08-

hc-02042-D    (E.D.N.C.       Jan.   15,    2009).       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                            2